Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
New title: SUBSTRATE PROCESSING APPARATUS
Cancel claim 17.
Authorization for this examiner’s amendment was given in a telephone interview with Jerald L. Meyer] on 11/10/2021.
Applicant approved for a cancellation of claim 2. 
For claim 1, last line, change “manner so as to remove a surface portion of the organic film.” to - - manner so as to remove a surface portion of the organic film, wherein the heating part is a light irradiation part configured to irradiate the substrate with light so as to heat the substrate. - -. 
For claim 3, change “The substrate processing apparatus of Claim 2” to --The substrate processing apparatus of Claim 1--.
For claim 15, change “The substrate processing apparatus of Claim 2” to --The substrate processing apparatus of Claim 1--. 
claim 16, change “The substrate processing apparatus of Claim 2” to --The substrate processing apparatus of Claim 1--.

Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application JP2019-045178 filed in Japan on 03/12/2019. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1, 3-16 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 1) a processing container 140 having a vacuum atmosphere formed therein; a stage provided within the processing container and configured to place a substrate Won the stage; a film-forming gas supply part  120/124 configured to supply a film-forming gas for forming an organic film on the substrate placed on the stage; and a heating part 112 configured to heat the substrate placed on the stage 
 Hausmann (U.S. Pub. No. 2016/0035542), (Regarding claim 1) a processing container 201 having a vacuum atmosphere formed therein; a stage provided within the processing container and configured to place a substrate 13 on the stage; a film-forming gas supply part 211 configured to supply a film-forming gas for forming an organic film on the substrate placed on the stage; and a heating part 220 (fig.2) configured to heat the substrate placed on the stage.
HAYASHI (U.S. Pub. No.  2009/0020228) and Hausmann (U.S. Pub. No. 2016/0035542), taken individually or in combination, do not teach the claimed substrate processing apparatus having a heating part configured to heat the substrate placed on the stage in a non-contact manner so as to remove a surface portion of the organic film, wherein the heating part is a light irradiation part configured to irradiate the substrate with light so as to heat the substrate and among other limitations as claimed in independent claim 1.
Claims 3-16 inherit the allowable subject matter of claim 1 are similarly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819